Title: Thomas Jefferson’s Survey of Boundary between Lego and Pantops, 17 April 1811
From: Jefferson, Thomas
To: 


          1811. Apr. 17. a survey of the line between Lego & Pantops from the stump of the old
          line tree near the river up to the clearing on the mountain, called Pantops, with a
          view to mark the line accurately from the river to the public road.
          every line tree now standing is herein marked, as far as we went.
          Beginning at the old fore & aft a little way from the river, the stump of which is still standing, & the body lying on the ground, shewing the marks still visibly.
          
          
            
              
              N. 47.°
               E. 
              51.908 poles
              }
              these courses give from the fore & aft stump on the river to the fore & aft here noted a course of N. 4613 E. 366.2 po. by protraction.
            
            
              
              N. 33.
               E 
              20.
            
            
              
              N. 47.
               E. 
              88.
            
            
              
              N. 48½
               E. 
              33.12
            
            
              
              N. 47.
               E. 
              47.24
            
            
              
              N. 47½
               E. 
              10.68 to a 
		   side line tree on the left
            
            
              
              N. 47.
               E. 
              26.08 to the public road
            
            
              
              sa. co.
              
              76.44
            
            
              365.84  
              N. 48.
               E. 
              
		13.2    to a fore & aft tree
            
            
              
              N. 43.
               E. 
                8.64 to a line tree on the right .12 from the course
              }
              these courses from the fore & aft to the last side line tree 
		above here noted gives for the true line N. 4513 E. 77.2 po. by protraction, which will leave all the side line trees on their proper side. we pursued the line no further. no line tree is to be seen along the Pantops fence
            
            
              
              
              
                5.76 to one on the left .2 from the course.
            
            
              
              
              
              
		  6.84
	     
            
            
              
              
              
              21.24 in all.
            
            
              
              N. 42.
               E. 
                2.56 to a line tree on the left
            
            
              
              N. 47½
               E. 
                7.88 to one on the right.
            
            
              
              N. 47.
               E. 
                7.24 to one on the right
            
            
              
              N. 45½
               E. 
              30.52 to one on the left
            
            
              
              N. 44½
               E. 
                4.52 to one on the left.
            
            
              
		  75.68  
              N. 54.
               E. 
              
		  1.72 to one on the right
            
            
              441.52  
            
          
          from the line tree last mention the corner of the Pantops clearing bore N. 19. E. 6.8 poles.
          
          
            
          
        